DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/363,186 filed on June 30th, 2021. Claims 1-9 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application DE 10 2020 117 323.7 filed on July 1st, 2020. A certified copy was received on July 19th, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Drawings
Regarding Claims 4-9, the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the various features recited in claims 4-9 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 5 (line 3-4), please change the recitation of “two transmission components of the planetary transmission” to - - two transmission components of [[the]] a planetary transmission - - to establish antecedent basis.

	Regarding Claim 7 (lines 15-16), please change the recitation of “a transmission component of the planetary transmission” to - - a transmission component of [[the]] a planetary transmission - - to establish antecedent basis.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartos et al. (US 8,042,670), hereinafter Bartos.

Regarding Claim 1, Bartos teaches a freewheel (Fig. 5, “SOWC” 10) for changing a transmission characteristic of a planetary transmission for a motor vehicle transmission, said freewheel comprising: 
a first ring (“pocket ring” 12) which has a first blocking contour (“rocker pocket” 30), 
a second ring (“notch ring” 14) which is rotatable relative to the first ring (12) and which has a second blocking contour (“rocker notch” 56), 
tiltable blocking bodies (“rocker” 46) which are configured to engage into the first blocking contour (30) and into the second blocking contour (56; see Fig. 5), and 
a switching element (“selector web” 74) for tilting the blocking bodies (46), 
wherein, in a blocking position (position seen in Fig. 5) of the switching element (74), the switching element (74) clamps the blocking bodies (46) immovably to the first blocking contour (30) and to the second blocking contour (56; col. 2, line 65 - “FIG. 5 is a fragmentary schematic cross-sectional side view of the selectable one-way clutch illustrating the rockers in the forward locked position”), 
wherein, in a freewheel position (position seen in Fig. 6) of the switching element (74), the switching element (74) allows unidirectional freewheeling (col. 3, line 1 - “FIG. 6 is a fragmentary schematic cross-sectional side view of the selectable one-way clutch illustrating the rockers in the forward freewheel position”), and 
wherein, in an inactive position (position seen in Fig. 7) of the switching element (74), the switching element (74) holds the blocking bodies (46) down on the first ring (12) so as to be spaced apart from the second ring (14).

Regarding Claim 2, Bartos teaches the freewheel as claimed in claim 1, 
wherein the second blocking contour (Fig. 6, 56) has (i) a slide ramp (see Examiner Fig. 1), which, in the freewheel position (position seen in Fig. 6), is configured to be caused to slide in one circumferential direction on the blocking body (46), and (ii) a blocking stop (see Examiner Fig. 1), which is configured to be caused to abut in the other circumferential direction against the blocking body (46) in order to block a rotational movement of the first ring (12) with the second ring (14).

    PNG
    media_image1.png
    204
    368
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 6 of Bartos

Regarding Claim 4, Bartos teaches the freewheel as claimed in claim 1, 
wherein the switching element (Fig. 5, 74) is coupled to an electromechanically actuatable actuator for rotating the switching element (74; col. 6, line 12 - “selector ring 16 is rotatable relative to the pocket ring 12 and the rockers 46 about the first axis A. This means that the selector ring web 74 rotates about the first axis A and relative to the internal face 28 of the pocket ring 12. The selector ring 16 may rotate using an electric solenoid (not shown), a hydraulically-actuated device (not shown), or any other mechanism suitable for selectively actuating or rotating the selector ring 16 relative to the pocket ring 12”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bartos (US 8,042,670), and in view of Burke et al. (US 10,955,014), hereinafter Burke.

Regarding Claim 3, Bartos teaches the freewheel as claimed in claim 1, 
wherein the switching element (Fig. 5, 74) has a (i) blocking contour (see Examiner Fig. 2), which acts in one circumferential direction so as to set the blocking element (46) upright into the second blocking contour (56), and (ii) a holding contour (see Examiner Fig. 2), which acts in the other circumferential direction so as to hold the blocking element (Fig. 7, 46) down against the first blocking contour (30).

    PNG
    media_image2.png
    120
    303
    media_image2.png
    Greyscale

Examiner Fig. 2 - Fig. 5 of Bartos
Bartos does not teach “wherein the switching element has a (i) blocking ramp”.
Burke teaches a switching element (Fig. 4, “cage” 110) has a (i) blocking ramp (“ramp” 124A; col. 5, line 34 - “ramps 124 are in contact with pawls 108 and hold pawls 108, for example ends 120, in non-rotatable contact with outer race 106”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the blocking contour taught by Bartos with the blocking ramp taught by Burke, such that “wherein the switching element has a (i) blocking ramp”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing the switching element taught by Bartos with a ramping surface to smoothly engage the blocking bodies and maintain their position through the blocking position.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bartos (US 8,042,670), in view of Knoblauch (US 9,855,830) cited in the IDS filed June 30th, 2021.

Regarding Claim 5, Bartos teaches the freewheel as claimed in claim 4, 
wherein the actuator (see col. 6, line 12 passage above) is configured to switch the switching element (Fig. 5, 74) in a manner dependent on a switching state of a clutch (10) for rotationally conjointly connecting two transmission components (12, 14) of a transmission (col. 1, line 12 - “In various mechanical devices, and particularly within automatic vehicle transmissions, specialized overrunning or one-way clutching devices are used to produce a one-way driving connection between the respective input and output clutch races. Specifically, a one-way clutch is capable of transmitting torque when the rotation of one race with respect to the other race is in one direction, with the clutch "overrunning" or freewheeling when the rotational direction is reversed”).
Bartos does not teach “wherein the actuator is configured to switch the switching element in a manner dependent on a switching state of a clutch for rotationally conjointly connecting two transmission components of the planetary transmission”. In other words, Bartos does not explicitly disclose the type of transmission that the freewheel is used in.
Knoblauch teaches an actuator (not shown in Fig. 2) is configured to switch a selectable one-way clutch (“freewheel” 30) in a manner dependent on a switching state of a clutch (“clutch” 22) for rotationally conjointly connecting two transmission components (see Fig. 2) of the planetary transmission (“planetary gear unit” 14; col. 2, line 34 - “electric axle drive can be power-shifted by the clutch and brake or freewheel. The power-shiftability is provided when there is a combination of the clutch and freewheel, preferably with just one actuator”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention that was effectively filed that the selectable one-way clutch taught by Bartos could be used in a planetary transmission as suggested by Knoblauch, such that “wherein the actuator is configured to switch the switching element in a manner dependent on a switching state of a clutch for rotationally conjointly connecting two transmission components of the planetary transmission”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of expanding the marketability of the freewheel taught by Bartos.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bartos (US 8,042,670), and in view of Eisengruber (US 10,711,885).

Regarding Claim 6, Bartos teaches the freewheel as claimed in claim 4. 
The actuator taught by Bartos does not teach “wherein the actuator has a rotatable switching drum with a guide groove which runs in closed fashion in a circumferential direction, wherein the switching element has a guide pin which is inserted in the guide groove, wherein an axial relative movement of the guide pin with respect to the switching drum can be converted in the guide groove into a limited rotational movement of the switching element along the circumferential direction”.
Eisengruber teaches an actuator (Fig. 3, “electric motor” 53) has a rotatable switching drum (“cam” 47) with a guide groove (“groove” 45) which runs in closed fashion in a circumferential direction (see Fig. 3), 
wherein a switching element (Fig. 4, “plate” 26) has a guide pin (Fig. 3, “arm” 38) which is inserted in the guide groove (45), 
wherein an axial relative movement (“arrows” 70) of the guide pin (38) with respect to the switching drum (47) can be converted in the guide groove (45) into a limited rotational movement (Fig. 4, “arrows” 33) of the switching element (26) along the circumferential direction (col. 6, line 34 - “arm 38 may move or reciprocate in the slot 41 between different use positions to cause the plate 26 to slide or shift between its control positions as indicated by arrows 33 to alternately cover or uncover the struts 22 (i.e., to engage or disengage the reverse struts 22, respectively)”).
Eisengruber also teaches “In addition, the fact that separate, external parts may be mounted on or near the OWC in a source of quality defects and thus adds to the cost of making such controllable or selectable OWC's which may be significant on a mass production basis. Also, due to dimensional stack-up issues control element or selector plate binding can result especially over long-term use. Driven by a growing demand by industry, governmental regulatory agencies and consumers for durable and inexpensive products that are functionally comparable or superior to prior art products, a continuing need exists for improvements in clutches subjected to difficult service conditions such as extreme temperatures. This is particularly true in the automotive industry where developers and manufacturers of clutches for automotive applications must meet a number of competing performance specifications for such articles” (col. 1, line 64).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the actuator taught by Bartos with the actuator taught by Eisengruber, such that “wherein the actuator has a rotatable switching drum with a guide groove which runs in closed fashion in a circumferential direction, wherein the switching element has a guide pin which is inserted in the guide groove, wherein an axial relative movement of the guide pin with respect to the switching drum can be converted in the guide groove into a limited rotational movement of the switching element along the circumferential direction”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a durable, low-cost actuator.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblauch (US 9,855,830), in view of Bartos (US 8,042,670).

Regarding Claim 8, Knoblauch teaches a motor vehicle transmission (see Fig. 2) for coupling an electric machine (“electric machine” 2) to a drivetrain (“planetary differential” 23) of an electrically driveable motor vehicle (Abstract - “electric axle drive (1) for a motor vehicle”) having (a) a planetary transmission (“planetary gear unit” 14) for converting a torque that can be introduced by the electric machine (2), 
wherein the planetary transmission (14) has (i) a sun gear (“sun gear” 20), 
(ii) a ring gear (“ring gear” 17) arranged coaxially with respect to the sun gear (20), 
(iii) at least one planet gear (“planetary gears” 19) which meshes with the sun gear (20) and with the ring gear (17), and 
(iv) a planet carrier (“planetary carrier” 18) which bears the planet gear (19), 
(b) a clutch (“clutch” 22) for rotationally conjointly connecting the ring gear (17) to the planet carrier (18), and 
wherein, during traction operation, a freewheel (“freewheel” 30) is configured to selectively bring about freewheeling and/or blocking of the sun gear (20) with respect to a static housing (see Fig. 2 of Knoblauch).
Knoblauch does not teach “the switchable freewheel as claimed in claim 1”.
Bartos teaches a freewheel (Fig. 5, 10) comprising: 
a first ring (12) which has a first blocking contour (30), 
a second ring (14) which is rotatable relative to the first ring (12) and which has a second blocking contour (56), 
tiltable blocking bodies (46) which are configured to engage into the first blocking contour (30) and into the second blocking contour (56; see Fig. 5), and 
a switching element (74) for tilting the blocking bodies (46), 
wherein, in a blocking position (position seen in Fig. 5) of the switching element (74), the switching element (74) clamps the blocking bodies (46) immovably to the first blocking contour (30) and to the second blocking contour (56; col. 2, line 65 - “FIG. 5 is a fragmentary schematic cross-sectional side view of the selectable one-way clutch illustrating the rockers in the forward locked position”), 
wherein, in a freewheel position (position seen in Fig. 6) of the switching element (74), the switching element (74) allows unidirectional freewheeling (col. 3, line 1 - “FIG. 6 is a fragmentary schematic cross-sectional side view of the selectable one-way clutch illustrating the rockers in the forward freewheel position”), and 
wherein, in an inactive position (position seen in Fig. 7) of the switching element (74), the switching element (74) holds the blocking bodies (46) down on the first ring (12) so as to be spaced apart from the second ring (14).
Bartos also teaches “SOWC 10 may be used in a transmission (not shown) for selectively, operatively interconnecting an input and an output of the transmission” (col. 3, line 17) and “During the forward or reverse freewheeling modes, a series of radial oil passages 104 may be defined in the notch ring 14, as shown in FIGS. 1-3 and 5-8. The oil passages 104 are adapted to provide damping and lubrication to the rockers 46 as they move in and out of the notches 56 defined in the notch teeth 54. The radial oil passages 104 may also provide lube oil and cooling to part surfaces moving relative to each other during the freewheeling modes. A similar arrangement of lubrication holes 104 may also be incorporated into the pocket ring 12 to act as exhaust ports to improve oil flow and cooling” (col. 7, line 48).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the freewheel taught by Knoblauch with the freewheel taught by Bartos, such that “the switchable freewheel as claimed in claim 1”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing the transmission taught by Knoblauch with a freewheel having oil passages to cool the freewheel and its neighboring components.

Regarding Claim 9, Knoblauch and Bartos teach the motor vehicle transmission of claim 8, 
Knoblauch teaches wherein the planetary transmission (Fig. 2, 14) is operable as a transmission with 2 gear ratios (Abstract - “In the first gear, a transmission ratio is shifted in the planetary gear unit (14), and, in the second gear, the planetary gear unit (14) is shifted as a block”).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Shiori (US 10,563,710), Kimes (US 9,541,143), Campton (US 10,151,359) and Kroger (US 6,516,931) listed in the attached "Notice of References Cited" disclose similar freewheels comprising switching elements related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659